Citation Nr: 0306172	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for male erectile 
disorder.  

(The issues of entitlement to service connection for an 
acquired psychiatric disorder including posttraumatic stress 
disorder (PTSD) and a sleep disorder will be the subjects of 
a later decision.)  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1969.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The appeal was 
remanded by the Board in July 2001 for additional 
development.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disorder including PTSD and a sleep disorder, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.  


FINDING OF FACT

The appellant is able to achieve erections of good quality 
and duration with the use of testosterone and Viagra.  


CONCLUSION OF LAW

The criteria for a compensable rating for male erectile 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 7522 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his male erectile disorder is more 
severely disabling than currently evaluated and, therefore, 
warrants a compensable rating.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the September 1999 
rating decision, the February 2000 statement of the case, and 
the November 2002 supplemental statement of the case of the 
evidence necessary to substantiate his claim for a 
compensable rating for his male erection disorder, and of the 
applicable laws and regulations.  In September 2001, the RO 
sent the appellant a letter informing him as to what evidence 
was necessary from him in order for VA to grant his claim.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  In a subsequent July 2002 VA letter, 
the appellant was again requested to submit certain medical 
evidence that was deemed to be important to his claim.  
Additionally, along with a copy of the September 1999 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the statement of 
the case, and the supplemental statement of the case, along 
with the September 2001 and July 2002 VA letters, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with the duty to assist, the 
appellant was provided a VA examination in October 2001.  The 
appellant has not identified any additional records that may 
still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at an April 2001 
Video Conference hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service medical records show that the appellant was treated 
for erection problems on at least three occasions between May 
1967 and January 1968, with testosterone injections 
administered in January 1968.  

Outpatient records from a Mobile, Alabama, urology clinic, 
showed that the appellant was treated for erectile 
dysfunction between November 1988 and February 1989.  
Notations in December 1988 and February 1989 indicated that 
he responded well to testosterone injections.  

Prison medical records dated between 1989 and 1997 showed 
that the appellant reported concern about premature 
ejaculation in May 1995.  Following his release from prison, 
the appellant again sought treatment at the Mobile, Alabama, 
urology clinic in June 1997 for impotency, reporting he was 
unable to achieve good erections.  It was felt that continued 
use of testosterone might adversely affect his prostate.  

Private medical records dated from February 1997 to January 
2001 show that the appellant was diagnosed with impotency, 
and that treatment with Viagra, beginning in May 1998, had 
yielded very good results.  

At his April 2001 Video Conference hearing, the appellant 
reported having problems with erectile dysfunction.  

The appellant underwent a VA genitourinary examination in 
October 2001.  The examiner reported that he had initially 
seen the appellant in March 1998 in Biloxi for a complaint of 
erectile dysfunction, which had been treated with 
testosterone supplements.  The examiner noted that on follow-
up visits in April 1998, October 1998, April 1999, and 
October 1999 the appellant reported that he was doing well 
and was able to get a "good erection" and perform normal 
intercourse.  The examiner indicated that the appellant was 
discharged back to his primary physician after the October 
1999 visit and that he stated that the combination of 
testosterone injections and Viagra allowed him to achieve 
erections of good quality and duration, which permitted him 
to engage in satisfactory vaginal intercourse.  He reported 
no other urological complaints and denied any voiding 
difficulties.  The urological examination revealed normal 
findings with the exception of a free testosterone count that 
was considered to be well below the lower limits of normal.  
The diagnoses were hypogonadism and erectile dysfunction that 
was probably secondary to the hypogonadism but could be 
multifactorial.  The examiner noted that while the 
appellant's current treatment for hypertension might explain 
why the testosterone injections by themselves had become 
ineffective, he was achieving normal erections with the 
addition of Viagra to the testosterone injections.  

Service connection was granted for male erectile disorder by 
a September 1999 rating decision, which assigned a 
noncompensable rating under Diagnostic Code 7522, effective 
August 11, 1997.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

When there is penis deformity with loss of erectile power, a 
20 percent rating is assigned.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  However, the medical evidence 
presented in this case shows that with the use of 
testosterone and Viagra the appellant is able to achieve 
erections of good quality and duration that permit 
satisfactory sexual intercourse.  Hence, the Board finds that 
the evidence does not approximate the criteria under 
Diagnostic Code 7522 so as to permit the assignment of a 
compensable rating for his male erectile disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his male erectile disorder.  He has also offered his own 
rather general arguments and testimony to the effect that he 
believes that his erectile dysfunction has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his male erectile disorder warrants a compensable rating.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his male erectile disorder and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  

ORDER

A compensable rating for male erectile disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

